OPINION ON MOTION FOR CLARIFICATION
McCORD, Judge.
The Episcopal Church in the Diocese of Florida, Inc., in its motion for clarification of our opinion in this cause, contends that the ruling of the opinion that a gift to the discretionary fund of a particular minister is a gift to the church with which he is affiliated, an institution, is at odds with the following statement contained in the opinion:
It follows that to qualify for future gifts from the trust, the gifts must be to a particular minister’s discretionary fund who was the recipient of a gift or gifts to his discretionary fund by Mrs. duPont during the five years specified, and such a minister may receive such a gift only if he is an active minister or priest of a congregation or an active bishop of the church at the time the gift is made.
We agree and recede from the above-quoted statement. To be eligible for future gifts under Mrs. duPont’s Will, the recipient must have been an institution which received a gift during the five-year period. The churches with whom the ministers were affiliated at the time of Mrs. duPont’s gifts during the five-year period specified in the Will are the institutions to whom gifts were made during that period, and thus the trustees may consider the discretionary funds of these churches, for future gifts from the trust. Ministers whose discretionary funds received such gifts during the period and who are now affiliated with a different church are not eligible to receive gifts on behalf of that church unless such latter church received a gift from Mrs. duPont during the five-year period.
LARRY G. SMITH, J„ and MASON, ERNEST E., Associate Judge, concur.